internal_revenue_service number release date index numbers 263a --------------- ----------------------------------- -------------------------------- ------------------------------ ----------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ------------ telephone number --------------------- refer reply to cc ita b06 plr-106041-05 date date ------- ------- ------- ----------------- do lmsb ---------taxable years --------------- do lmsb ---------taxable years --------------- -------------------------------- ---------------------- legend a b year year year year year date date date dear --------------- this ruling is in reply to a request submitted by a the taxpayer requesting an extension of time under sec_301_9100-1 of the procedure and administration regulations and revproc_2005_1 2005_1_irb_1 date to elect the simplified_production_method with historic absorption ratio election pursuant to -------------------------- -------------------------- ----------------------- ------- ------- plr-106041-05 sec_1_263a-2 of the income_tax regulations effective for the taxable_year ended date facts a designs creates builds and sells b for at least three years prior to its taxable_year a had used the simplified_production_method without the historic absorption ratio spm election provided by sec_1 b to determine its additional costs under sec_263a of the internal_revenue_code properly allocable to ending inventories of property produced and other eligible_property on hand at the end of the taxable_year beginning with its taxable_year ended date a began to determine these additional costs using the simplified_production_method with historic absorption ratio election har to reflect this change in its simplified_production_method during year a’s corporate tax department reviewed both the requirements for electing the simplified_production_method with historic absorption ratio and accounting_method change procedures consequently the corporate tax department understood that in order to elect this simplified_production_method a was required to attach its election of this method to its timely filed federal_income_tax return for year the corporate tax department prepared the required statement with the intention of including it with a’s year tax_return however the election statement was inadvertently placed in the work papers supporting the year tax_return rather than with the tax_return itself and thus was not included in a’s year tax_return filed with the internal_revenue_service however a prepared and filed its year tax_return and all subsequent returns consistent with its having duly elected the simplified_production_method with historic absorption ratio as provided by sec_1_263a-2 on or about date while reviewing documents in preparation for filing applications for change in accounting_method forms for unrelated matters a’s tax manager discovered that the required election statement had not been included with a’s tax_return for year shortly thereafter a filed this request for an extension of time a is a taxpayer under continuous examination by the service at the time of this request for an extension of time under sec_301_9100-1 the service was concluding its examination of a’s taxable_year through year at the time of a’s ruling_request the issue of a’s timely election of the simplified_production_method with historic absorption ratio was not under consideration by the examining agent the next examination cycle covering taxable_year through year was due to begin on date a stated in its ruling_request that it would provide a copy of this extension request to the examining agent at the opening conference for this cycle plr-106041-05 the law sec_263a provides uniform rules for capitalizing certain expenses including the direct and an allocable portion of the indirect_costs of producing real or tangible_personal_property in the case of property that is inventory in the taxpayer’s hands such costs must be included in the taxpayer’s inventory costs sec_1_263a-1 defines sec_263a costs as the costs that a taxpayer must capitalize under sec_263a consisting of the sum of the taxpayer’s sec_471 costs additional sec_263a costs and interest capitalizable under sec_263a sec_1_263a-1 defines additional sec_263a costs as the costs other than interest that were not capitalized under the taxpayer’s method_of_accounting immediately prior to the effective date of sec_263a but that are required to be capitalized under sec_263a sec_1_263a-1 generally defines sec_471 costs for purposes of the sec_263a regulations as the costs other than interest capitalized under the taxpayer’s method_of_accounting immediately prior to the effective date of sec_263a sec_1_263a-2 provides simplified methods for determining the additional sec_263a costs allocable to ending inventories of property produced and other eligible_property on hand at the end of the taxable_year these are the spm and the har sec_1_263a-2 provides generally that under the spm additional sec_263a costs allocable to eligible_property remaining on hand at the close of the taxable_year equal the absorption ratio times the sec_471 costs remaining on hand at year end the absorption ratio equals the additional sec_263a costs incurred during the taxable_year divided by the sec_471 costs incurred during the taxable_year under the spm the taxpayer calculates an absorption ratio for each taxable_year sec_1_263a-2 permits qualifying taxpayers to elect the simplified_production_method with historic absorption ratio a method of calculating additional sec_263a costs that does not require calculating an absorption ratio for each taxable_year under sec_1_263a-2 a taxpayer that properly elects the simplified_production_method with historic absorption ratio may calculate a historic absorption ratio and use that ratio as its absorption ratio during the qualifying period as defined in sec_1_263a-2 in order to determine the additional sec_263a costs allocable to eligible_property on hand at the end of each taxable_year the qualifying period defined in sec_1_263a-2 includes each of the first five taxable years beginning with the first taxable_year after a test period or an updated test period plr-106041-05 sec_1_263a-2 provides that the historic absorption ratio equals the additional sec_263a costs incurred during the test period divided by the sec_471 costs incurred during the test period the test period generally is the three-year period immediately preceding the taxable_year that the simplified_production_method with historic absorption ratio is adopted see sec_1_263a-2 sec_1_263a-2 provides that a taxpayer may elect the simplified_production_method with historic absorption ratio if the taxpayer has used the spm for three or more consecutive years immediately prior to the taxable_year of election the taxpayer has capitalized additional sec_263a costs using an actual absorption ratio for its three most recent consecutive taxable years and the taxpayer was not deemed to have zero additional sec_263a costs under the de_minimis_rule of sec_1_263a-2 sec_1_263a-2 provides that a taxpayer using the spm may elect the simplified_production_method with historic absorption ratio in any taxable_year if permitted under sec_1_263a-2 provided the taxpayer has not obtained the commissioner’s consent to revoke this method within its prior six taxable years sec_1_263a-2 provides that a taxpayer electing to use the simplified_production_method with historic absorption ratio must attach a statement to its income_tax return for the taxable_year in which the election is made the statement must show the actual absorption ratios determined under the spm during the taxpayer’s first test period additionally the statement must disclose the historic absorption ratio that the taxpayer will use during its qualifying period under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election under all subtitles of the code except subtitles e g h and i provided that the taxpayer acted reasonably and in good_faith and provided that granting relief will not prejudice the interests of the government sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin an election is defined to include a request to adopt change or retain an accounting_method sec_301_9100-2 sets forth rules governing automatic extensions for regulatory elections if the provisions of sec_301_9100-2 do not apply to a taxpayer’s situation the provisions of sec_301_9100-3 may apply instead sec_301_9100-3 sets forth the standards that the commissioner will use in determining whether to grant an extension of time to make a regulatory election it also sets forth information and representations that must be furnished by the taxpayer to enable the service to determine whether the taxpayer has satisfied these standards plr-106041-05 the standards to be applied in this case are whether the taxpayer acted reasonably and in good_faith and whether granting relief would prejudice the interests of the government under sec_301_9100-3 a taxpayer applying for relief for failure to make an election before the failure is discovered by the service ordinarily will be deemed to have acted reasonably and in good_faith however pursuant to sec_301_9100-3 a taxpayer will not be considered to have acted reasonably and in good_faith if the taxpayer seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested or if the taxpayer was informed in all material respects of the required election and related tax consequences but chose not to file the election furthermore a taxpayer ordinarily will not be considered to have acted reasonably and in good_faith if the taxpayer uses hindsight in requesting relief sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all tax years affected by the regulatory election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money likewise if the tax consequences of more than one taxpayer are affected by the election the government’s interests are prejudiced if extending the time for making the election may result in the affected taxpayers in the aggregate having a lower tax_liability than if the election had been timely made further sec_301_9100-3 provides that the interests of the government are ordinarily prejudiced if the tax_year in which the regulatory election should have been made or any_tax years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief under sec_301_9100-3 conclusion based solely on the facts and representations submitted we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied accordingly we grant an extension of time for a to file the necessary documents to satisfy the requirements for electing the simplified_production_method with the historic absorption ratio effective with a’s taxable_year ended date this extension shall be for a period of days from the date of this ruling a copy of this letter must be attached to any income_tax return to which it is relevant the ruling contained in this letter is based upon information and representations submitted by a and its representatives and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of plr-106041-05 the material submitted in support of the request for this ruling they are subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter further no opinion is expressed as to the application of any other provisions of the code or regulations that may be applicable to this election specifically this ruling addresses only the request to extend the period for electing the simplified_production_method with historic absorption ratio and does not directly or indirectly approve any inventory_accounting method used by a to capitalize costs particularly a’s qualification to use the har and the validity of its data supporting its simplified sec_263a method will be determined upon examination this ruling is directed only to a the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to a’s authorized representative sincerely jeffery g mitchell branch chief branch income_tax accounting
